Name: COUNCIL REGULATION (EC, EURATOM, ECSC) No 793/95 of 31 March 1995 adjusting the weightings applicable to the remuneration of officials serving in third countries
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy
 Date Published: nan

 8 . 4. 95 EN Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, EURATOM, ECSC) No 793/95 of 31 March 1995 adjusting the weightings applicable to the remuneration of officials serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EC) No 3608/93 (2), and in particular Article 13 ( 1 ) of Annex X thereto, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in countries outside the Community, weightings ap ­ plicable to the portion of remuneration payable in the currency of their country of employment to officials serving in third countries must be determined with effect from 1 July 1993, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1993, the weightings applicable to remuneration payable in the currency of the country of employment shall be adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities for the month preceding the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Council The President F. BAYROU (*) OJ No L 56, 4. 3 . 1968, p. 1 . 0 OJ No L 328, 29 . 12. 1993, p. 1 . No L 80/2 EN Official Journal of the European Communities 8 . 4 . 95 ANNEX Weightings applicable with effect from 1 July 1993 Country of employment Weightings applicable with effect from 1 July 1993 Country of employment Mali Malta Mauritania Mauritius Mexico Morocco Mozambique Namibia Netherlands Antilles New Caledonia Niger Nigeria Norway Pakistan Papua New Guinea Peru Philippines Poland Republic of Cape Verde Romania Russia Rwanda Sao Tome and Principe (*) Saudi Arabia Senegal Seychelles Sierra Leone Solomon Islands Somalia (*) South Africa (The Cape) South Africa (Pretoria) South Korea Sudan Suriname Swaziland Sweden Switzerland Syria Tanzania Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Uganda United States of America (New York) United States of America (Washington) Uruguay Vanuatu Venezuela Vietnam Western Samoa Yugoslavia (*) Algeria Angola Antigua and Barbuda Argentina Australia Austria Bahamas (*) Bangladesh Barbados Belize Benin Botswana Brazil Bulgaria Burkina Faso Burundi Cameroon Canada Central African Republic Chad Chile China Colombia Comoros Congo Costa Rica Cote d'lvoire Cyprus Czechoslovakia Djibouti Dominican Republic Egypt Equatorial Guinea Ethiopia Fiji Finland Gabon Gambia Ghana Grenada Guatemala Guinea Guinea Bissau Guyana Haiti Hong Kong Hungary India Indonesia Israel Jamaica Japan Jordan Kenya Lebanon Lesotho Liberia Madagascar Malawi Malaysia 99.42 349,20 92.01 112,09 87,60 128,22 0,00 68,47 84,92 84,49 94,15 73,32 61,96 38,69 118,40 81.52 139,95 76.46 175,35 150,08 77,21 82,45 51.73 117,76 139.57 68,00 126,89 94,86 51,62 120,38 73,10 46.02 115,34 39,99 66.47 106,43 186,24 84.74 50.56 99.57 50.53 96,52 98,77 52,38 58,83 95,05 61,52 39.03 87,45 101,62 53,79 200.58 78,64 52,00 24,00 60,32 168,73 75,12 54.43 88,26 ' 116,68 72,79 85,34 75,37 89.68 74,42 72,22 72,81 81,06 124.15 104,03 50,63 129,74 35.77 105,25 117,63 54,37 74,94 79,93 39,01 134,03 92,14 0,00 59,40 135,49 119,05 74,22 77,87 0,00 77,84 73,40 106,45 51,79 413,37 54,84 115.16 129,43 180,42 44,42 75.78 102,63 80,86 65,37 58,63 63,08 48,12 111,58 101,11 89,81 87,12 51.69 32,31 66,1 6 0,00 0,00 59,01 51.70 Zaire f) Zambia Zimbabwe Q Not available .